Title: Enclosure: GW’s Draft for a Farewell Address, May 1796
From: Washington, George
To: 


          
            Friends and Fellow Citizens
          
          The quotation in this address, was composed, and intended to have been published, in the year 1792; in time to have announced to the Electors of the President & Vice President of the

United States the determination of the former previous to the sd Election but the solicitude of my confidential friends, added to the peculiar situation of our foreign affairs at that epoch induced me to suspend the promulgation; lest among other reasons my retirement might be ascribed to political cowardice. In place thereof I resolved, if it should be the pleasure of my fellow citizens to honor me again with their suffrages, to devote such services as I should render, a year or two longer: trusting that within that period all impedements to an honorable retreat would be removed.
          In this hope, as fondly entertained as it was conceived, I entered upon the execution of the duties of my second Administration. But if the causes wch produced this postponement had any weight in them at that period it will readily be perceived that there has been no diminution in them since, until very lately, and it will serve to account for the delay wch has taken place in communicating the sentiments which were then committed to writing and are now found in the following words.
          “The period which will close the appointment with which my fellow citizens have honoured me, being not very distant, and the time actually arrived, at which their thoughts must be designating the citizen who is to administer the Executive Government of the United States during the ensuing term, it may conduce to a more distinct expression of the public voice, that I should apprize such of my fellow citizens as may retain their partiality towards me, that I am not to be numbered among those out of whom a choice is to be made.
          “I beg them to be assured that the Resolution which dictates this intimation has not been taken without the strictest regard to the relation which as a dutiful citizen I bear to my country; and that in withdrawing that tender of my service, which silence in my situation might imply, I am not influenced by the smallest deficiency of zeal for its future interests, or of grateful respect for its past kindness: but by the fullest persuasion that such a step is compatible with both.
          “The impressions under which I entered on the present arduous trust were explained on the proper occasion. In discharge of this trust I can only say that I have contributed towards the organization and administration of the Government the best exertions of which a very fallible judgment was capable. For any

errors which may have flowed from this source, I feel all the regret which an anxiety for the public can excite; not without the double consolation, however, arising from a consciousness of their being involuntary, and an experience of the candor which will interpret them. If there were any circumstances that could give value to my inferior qualifications for the trust, these circumstances must have been temporary. In this light was the undertaking viewed when I ventured on it. Being, moreover still farther advanced into the decline of life, I am every day more sensible that the increasing weight of years, renders the private walks of it in the shade of retirement, as necessary as they will be acceptable to me. May I be allowed to add, that it will be among the highest as well as purest enjoyments that can sweeten the remnant of my days, to partake, in a private station in the midst of my fellow citizens, of that benign influence of good laws under a free Government, which has been the ultimate object of all my wishes, and in wch I confide as the happy reward of our cares and labours. May I be allowed further to add as a consideration far more important, that an early example of rotation in an office of so high and delicate a nature, may equally accord with the republican spirit of our Constitution, and the ideas of liberty and safety entertained by the people.
          “In contemplating the moment at which the curtain is to drop for ever on the public scenes of my life, my sensations anticipate and do not permit me to suspend, the deep acknowledgments required by that debt of gratitude which I owe to my beloved country for the many honors it has conferred on me, for the distinguished confidence it has reposed in me, and for the opportunities I have thus enjoyed of testifying my inviolable attachment by the most steadfast services which my faculties could render. All the returns I have now to make will be in those vows which I shall carry with me to my retirement and to my grave, that Heaven may continue to favor the people of the United States with the choicest tokens of its benificence; that their union and brotherly affection may be perpetual; that the free Constitution which is the work of their own hands, may be sacredly maintained; that its administration in every department, may be stamped with wisdom and with virtue; and that this character may be ensured to it, by that watchfulness over public Servants and public measures, which on one hand will be necessary

to prevent or correct a degeneracy; and that forbearance, on the other, from unfounded or indiscriminate jealousies which would deprive the public of the best services, by depriving a conscious integrity of one of the noblest incitements to perform them; that in fine the happiness of the people of America, under the auspices of liberty, may be made compleat, by so careful a preservation, and so prudent a use of this blessing, as will acquire them the glorious satisfaction of recommending it to the affection—the praise—and the adoption of every Nation which is yet a stranger to it.
          “And may we not dwell with well grounded hopes on this flattering prospect; when we reflect on the many ties by which the people of America are bound together, and the many proofs they have given of an enlightened judgment and a magnanimous patriotism.
          “We may all be considered as the children of one common Country. We have all been embarked in one common cause. We have all had our share in common sufferings and common successes. The portion of the Earth allotted for the theatre of our fortunes, fulfils our most sanguine desires. All its essential interests are the same; whilst its diversities arising from climate from soil and from other local & lesser peculiarities, will naturally form a mutual relation of the parts, that may give the whole a more entire independence than has perhaps fallen to the lot of any other nation.
          “To confirm these motives to an affectionate and permanent Union, and to secure the great objects of it, we have established a common Government, which being free in its principles, being founded in our own choice, being intended as the guardian of our common rights—and the patron of our common interests—and wisely containing within itself a provision for its own amendment, as experience may point out its errors, seems to promise every thing that can be expected from such an institution; and if supported by wise Councils—by virtuous conduct—and by mutual and friendly allowances, must approach as near to perfection as any human work can aspire, and nearer than any which the annals of mankind have recorded.
          “With these wishes and hopes I shall make my exit from civil life; and I have taken the same liberty of expressing them, which I formerly used in offering the sentiments which were suggested

by my exit from military life. If, in either instance, I have presumed more than I ought, on the indulgence of my fellow Citizens, they will be too generous to ascribe it to any other cause than the extreme solicitude which I am bound to feel, and which I can never cease to feel for their liberty—their prosperity—and their happiness.”
          Had the situation of our public affairs continued to wear the same aspect they assumed at the time the aforegoing address was drawn I should not have taken the liberty of troubling you—my fellow citizens—with any new sentiment or with a rep[et]ition, more in detail, of those which are therein contained; but considerable changes having taken place both at home & abroad, I shall ask your indulgence while I express with more lively sensibility, the following most ardent wishes of my heart.
          That party disputes, among all the friends and lovers of their country may subside, or, as the wisdom of Providence hath ordained that men, on the same subjects, shall not always think alike, that charity & benevolence when they happen to differ may so far shed their benign influence as to banish those invectives which proceed from illiberal prejudices and Jealousy.
          That as the Allwise dispensor of human blessings has favored no Nation of the Earth with more abundant & substantial means of happiness than United America, that we may not be so ungrateful to our Creator—So wanting to ourselves—and so regardless of Posterity—as to dash the cup of benificence which is thus bountifully offered to our acceptance.
          That we may fulfill with the greatest exactitude all our engagements, foreign and domestic; to the utmost of our abilities whensoever, and in whatsoever manner they are pledged: for in public, as in private life, I am persuaded that honesty will forever be found to be the best policy.
          That we may avoid connecting ourselves with the Politics of any Nation, further than shall be found necessary to regulate our own trade; in order that commerce may be placed upon a stable footing—our merchants know their rights—and the government the ground on which those rights are to be supported.
          That every citizen would take pride in the name of an American, and act as if he felt the importance of the character by considering that we ourselves are now a distinct Nation the dignity of which will be absorbed, if not annihilated, if we enlist

ourselves (further than our obligations may require) under the banners of any other Nation whatsoever. And moreover, that we would guard against the Intriegues of any and every foreign Nation who shall endeavor to intermingle (however covertly & indirectly) in the internal concerns of our country—or who shall attempt to prescribe rules for our policy with any other power if their be no infraction of our engagements with themselves, as one of the greatest evils that can befall us as a People; for whatever may be their professions, be assured fellow Citizens and the event will (as it always has) invariably prove, that Nations as well as individuals, act for their own benefit, and not for the benefit of others, unless both interests happen to be assimilated (and when that is the case there requires no contract to bind them together)—That all their interferences are calculated to promote the former; and in proportion as they succeed, will render us less independant. In a word, nothing is more certain than that, if we receive favors, we must grant favors; and it is not easy to decide beforehand under such circumstances as we are, on which side the balance will ultimately terminate—but easy indeed is it to foresee that it may involve us in disputes and finally in War, to fulfil political alliances. Whereas, if there be no engagement on our part, we shall be unembarassed, and at liberty at all times, to act from circumstances, and the dictates of Justice—sound policy—and our essential Interests.
          That we may be always prepared for War, but never unsheath the sword except in self defence so long as Justice and our essential rights, and National respectability can be preserved without it—for without the gift of prophecy, it may safely be presumed, that if this country can remain in peace 20 years longer—and I devoutly pray that it may do so to the end of time—such in all probability will be its population, riches & resources, when combined with its peculiarly happy & remote Situation from the other quarter of the globe—as to bid defiance, in a just cause, to any earthly power whatsoever.
          That whensoever, and so long as we profess to be Neutral, let our public conduct whatever our private affections may be, accord therewith; without suffering partialities on one hand, or prejudices on the other to controul our Actions. A contrary practice is not only incompatible with our declarations, but is pregnant with mischief embarrassing to the

Administration—tending to divide us into parties—and ultimately productive of all those evils and horrors which proceed from faction—and above all
          That our Union may be as lasting as time. for While we are encircled in one band we shall possess the strength of a Giant and there will be none who can make us affraid—Divide, & we shall become weak; a prey to foreign Intriegues and internal discord, and shall be as miserable & contemptible as we are now enviable and happy—And lastly—
          That the several departments of Government may be preserved in their utmost Constitutional purity, without any attempt of the one to encroach on the rights or priviledges of another—that the Genl & state governmts may move in their propr Orbits—And that the authorities of our own constituting may be respected by ourselves as the most certain means of having them respected by foreigners. On expressing these sentiments it will readily be perceived that I can have no view now—whatever malevolence might have ascribed to it before—than such as result from a perfect conviction of the utility of the measure. If public servants, in the exercise of their official duties are found incompetent or pursuing wrong courses discontinue them. If they are guilty of mal-practices in office, let them be more ex[em]plarily punished—in both cases the Constitution & Laws have made provision, but do not withdraw your confidence from them—the best incentive to a faithful discharge of their duty—without just cause; nor infer because measures of a complicated nature—which time, opportunity and close investigation alone can penetrate, and for these reasons are not easily comprehended by those who do not possess the means, that it necessarily follows they must be wrong; This would not only be doing injustice to your Trustees, but be counteracting your own essential interests—rendering those Trustees (if not contemptable in the eyes of the world) little better at least than cyphers in the Administration of the government and the Constitution of your own chusing would reproach you for such conduct.
          As this Address, Fellow citizens will be the last I shall ever make to you, and as some of the Gazettes of the United States have teemed with all the Invective that disappointment, ignorance of facts, and malicious falsehoods could invent, to misrepresent my politics & affections; to wound my reputation and feelings;

and to weaken, if not entirely to destroy the confidence you had been pleased to repose in me; it might be expected at the parting scene of my public life that I should take some notice of such virulent abuse. But, as heretofore, I shall pass them over in utter silence; never having myself, nor by any other with my participation or knowledge, written or published a scrap in answer to any of them. My politicks have been unconcealed; plain and direct. They will be found (so far as they relate to the Belligerent Powers) in the Proclamation of the 22d of April 1793; which, having met your approbation, and the confirmation of Congress, I have uniformly & steadily adhered to—uninfluenced by, and regardless of complaints & the attempts of any of these powers or their partisans to change them.
          The Acts of my Administration are on Record. By these, which will not change with circumstances—nor admit of different interpretations, I expect to judge & If they will not acquit me, in your estimation, it will be a source of regret; but I shall hope notwithstanding, as I did not seek the Office with which you have honored me, that charity may throw her mantle over my want of abilities to do better—that the grey hairs of a man who has, excepting the interval between the close of the Revolutionary War, and the organization of the new government—either in a civil, or military character, spent five and forty years—All the prime of his life—in serving his country, be suffered to pass quietly to the grave—and that his errors, however numerous, if they are not criminal, may be consigned to the Tomb of oblivion, as he himself soon will be to the Mansions of Retirement.
          To err, is the lot of humanity, and never, for a moment, have I ever had the presumption to suppose that I had not a full proportion of it. Infallibility not being the attribute of Man, we ought to be cautious in censuring the opinions and conduct of one another. To avoid intentional error in my public conduct, has been my constant endeavor; and I set malice at defiance to charge me, Justly, with the commission of a wilful one; or with the neglect of any public duty, which, in my opinion ought to have been performed, since I have been in the Administration of the government. An Administration which I do not hesitate to pronounce—the infancy of the government and all other circumstances considered—that has been as delicate—difficult—& trying as may occur again in any future period of

our history. Through the whole of which I have to the best of my judgment, and with the best information and advice I could obtain, consulted the true & permanent interest of my country without regard to local considerations—to individuals—to parties—or to Nations. To conclude, and I feel proud in having it in my power to do so with truth, that it was not from ambitious views; it was not from ignorance of the hazard to which I knew I was exposing my reputation; it was not from an expectation of pecuniary compensation—that I have yielded to the calls of my country; and that, if my country has derived no benefit from my services, my fortune, in a pecuniary point of view, has received no augmentation from my country. But in delivering this last sentiment, let me be unequivocally understood as not intending to express any discontent on my part, or to imply any reproach on my country on that account. The first wd be untrue—the other ungrateful. And no occasion more fit than the present may ever occur perhaps to declare, as I now do declare, that nothing but the principle upon which I set out—and from which I have, in no instance departed—not to receive more from the public than my expences has restrained the bounty of several Legislatures at the close of the War with Great Britain from adding considerably to my pecuniary resources. I retire from the Chair of government no otherwise benefitted in this particular than what you have all experienced from the increased value of property, flowing from the Peace and prosperity with which our country has been blessed amidst tumults which have harrassed and involved other countries in all the horrors of War. I leave you with undefiled hands—an uncorrupted heart—and with ardent vows to heaven for the Welfare & happiness of that country in which I and my forefathers to the third or fourth progenitor drew our first breath.
          
            Go: Washington
          
        